405 F.2d 178
UNITED STATES of America, Appellee,v.Learley Reed GOODWIN, Appellant.
No. 12468.
United States Court of Appeals Fourth Circuit.
Decided Dec. 26, 1968.

Edwin H. Pierce, Jr., Alexandria, Va.  (on brief), for appellant.
C. Vernon Spratley, Jr., U.S. Atty., and John D. Schmidtlein, Asst. U.S. Atty.  (on briefs), for appellee.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Learley Reed Goodwin was convicted upon three counts of an indictment charging him with the commission in the City of Alexandria, Virginia during October and November, 1967 of the following offenses: (a) conspiring to violate the laws of the United States forbidding interstate travel with the intent to perpetrate a crime of violence, 18 U.S.C. 1952, and forbidding the transportation of firearms and ammunition in certain circumstances, 15 U.S.C. 902(e); and (b) also with committing at the same time the substantive crimes defined in these statutes.


2
On this appeal, the judgment is attacked on the grounds that the defendant was denied effective representation of counsel at trial and that the evidence was insufficient to permit a verdict of guilty under 15 U.S.C. 902(e), supra.  Counsel appointed by this court to conduct the appeal advises us with frankness that these points were not properly reserved at trial, but he presses them now as plain errors affecting his client's substantial rights and deserving consideration by virtue of F.R.Crim.P. 52(b).  We grant his request for review but perceive nothing in the record to require reversal of the conviction.


3
Affirmed.